Exhibit Alcon Reports Rise in First Quarter Earnings on Organic Sales Growth First Quarter Highlights · Sales were in line with company expectations · Organic sales growth was 4.8 percent, while reported sales declined 2.8 percent · Reported diluted EPS increased 5.6 percent to · Non-GAAP adjusted diluted EPS rose 8.4 percent to$1.55 · Management confirms outlook for full year results HUENENBERG, Switzerland – April 22, 2009 – Alcon, Inc. (NYSE:ACL) reported global sales of $1,493.3 million for the first quarter of 2009, a 4.8 percent increase excluding the impact of foreign exchange fluctuations, or a decrease of 2.8 percent compared to the first quarter of 2008 on a reported basis. Net earnings for the first quarter of 2009 increased 5.3 percent to $452.0 million compared to $429.4 million in the first quarter of 2008.For the same periods, diluted earnings per share increased 5.6 percent to $1.51 from $1.43.Excluding $13.1 million of after-tax costs associated with the company’s previously announced restructuring program, both non-GAAP adjusted net earnings for the first quarter of 2009 increased 8.3 percent to $465.1, and diluted earnings per share increased 8.4 percent to $1.55 when compared to the first quarter of 2008.Reconciliations of reported and adjusted results for the first quarter are included in the financial tables below. “Our global diversification and commercial execution delivered organic sales growth in line with our expectations and solid profit performance in spite of a challenging global market environment,” said Kevin Buehler, Alcon’s president and chief executive officer. “We will continue to manage discretionary costs in line with the current market conditions while still investing in brand development and research projects that will fuel future growth.” FirstQuarter Highlights All growth comparisons are for the first quarter of 2009 compared to the first quarter of 2008.Organic sales growth rates provided below are non-GAAP measures, which are reconciled in a table at the end of this release. Ø International sales achieved positive organic sales growth of 10.2 percent, but declined 3.4 percent on a reported basis.Strong international pharmaceutical sales, especially in Japan, and a 14.1 percent organic sales growth rate, or a decline of 5.0 percent on a reported basis, for emerging markets were the main contributors to this performance. Ø U.S. sales declined 2.1 percentdue to generic competition to TOBRADEX® ophthalmic solution,lower market demand for ophthalmic pharmaceuticals, a less favorable market environment in cataract surgery and a reduction in retailer inventories in the consumer business. Ø Sales in Japan increased 18.3 percent organically, or 33.1 percent on a reported basis, due to a stronger Japanese allergy season and significant market share gains by Patanol® ophthalmic solution.TRAVATANZ® ophthalmic solution also gained market share and contributed to this strong performance. Ø Sales of glaucoma products rose 19.8 percent organically, or 10.6 percent on a reported basis, mostly due to continued global market share gains by TRAVATAN®,TRAVATAN Z® and DUOTRAV®ophthalmic solutions.On a combined basis in the United States, TRAVATAN® and TRAVATAN Z® gained 3.9 market share points in the prostaglandin analogue category on a year-to-date basis through February 2009 compared to the same period in the prior year. Ø Sales of TobraDex® ophthalmic suspension declined 39.7 percent due to the U.S.launch of generic tobramycin/dexamethasone suspensions in January.This decline was partially offset by a pipeline fill for and sales of generic tobramycin/dexamethasone by the company’s generic affiliate, Falcon Pharmaceuticals, Ltd. Ø Sales of intraocular lenses were $248.3 million, which reflected a 4.4 percent organic increase, or a 4.8 decrease on a reported basis. AcrySof®Toric and AcrySof® ReSTOR®Aspheric advanced technology lenses together rose 9.7 percent organically, or 0.8 percenton a reportedgrowth basis. Advanced technology lenses increased 6.3 percent on a unit basis reflecting continued market adoption of these innovative technologies. Ø A decline in retailer inventories of contact lens solutions in the United States had a negative impact on sales of contact lens disinfectants.However, OPTI-FREE® RepleniSH® and EXPRESS®multipurpose disinfecting solutions maintained their position as the leading branded solutions on the market today. Ø On March 10, the company announced a refractive laser contract with LCA-Vision for 75 ALLEGRETTO WAVE®excimer lasers.The contract comes as part of a decision by LCA-Vision to standardize its laser surgery technology on two platforms based on clinical performance. Ø The European Union approved diopter expansions for the AcrySof® ReSTOR®+3.0 and +4.0 Add lenses to now include 6.0 to 9.5 diopters, which further broadens the existing reach of these lenses.The company filed a PMA in the United States for similar diopter expansions for the AcrySof® ReSTOR®+4.0 Add lens. Ø Alcon’s generic affiliate, Falcon Pharmaceuticals, Ltd.,filed an ANDA for generic latanoprost, which is a generic version of the leading prostaglandin analogue on the market. Ø The company received a CE mark in the European Union for the BSS Bag which provides doctors with a more convenient and environmentally friendly package. Ø Gross profit margin increased 210 basis points to 76.2 percent of sales, due to differences in the impact of exchange rates on cost of goods sold between the two periods, favorable product mix and manufacturing efficiencies. Ø The company’s cost management programs and a positive impact from foreign currency resulted in a decline of 2.5 percent in selling general and administrative costs, which include costs of $9.4 million related to the restructuring. Full Year Outlook Based on the positive sales results for the first quarter of 2009, the company reaffirmed that it expects to achieve its previously-issued, mid-single digit organic sales growth target for 2009, which excludes currency fluctuations and acquisitions.The company also reconfirmed that 2009 diluted earnings per share on a U.S. GAAP basis are expected to be between $6.00 and $6.20 and between $6.05 and $6.25 on a non-GAAP adjusted basis (excluding restructuring charges).The company said its underlying performance and market fundamentals support the achievement of full year guidance, with the recognition that there will be some periodic variability in performance and such patterns have been incorporated into expectations for the full year. Company
